Citation Nr: 0627418	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  04-21 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to separate 10 percent ratings for tinnitus in 
both ears.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel







INTRODUCTION

The veteran had active military service from September 1966 
to September 1968.     

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which denied the veteran's claim seeking separate 
compensable ratings for his service-connected bilateral 
tinnitus.   

The Board notes that this case was previously the subject of 
a stay imposed by the Secretary pending VA's appeal of the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Smith v. Nicholson, 19 Vet. App. 63 (2005).  
In June 2006, after considering VA's appeal, the United 
States Court of Appeals for the Federal Circuit reversed the 
Court's decision in Smith, and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10 percent rating for tinnitus, whether unilateral or 
bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006). 

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of those claims consistent with VA's 
longstanding interpretation that a single 10 percent rating 
is the maximum rating available under Diagnostic Code 6260, 
regardless of whether the tinnitus is perceived as unilateral 
or bilateral.  Thus, the Board will proceed with adjudication 
of this claim.  


FINDINGS OF FACT

The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  




CONCLUSION OF LAW

There is no legal basis for the assignment of separate 10 
percent ratings for tinnitus of each ear.  38 U.S.C.A. §1155 
(West 2002); 38 C.F.R. §4.87, Diagnostic Code 6260 (2005); 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

As a preliminary matter, the Board finds that no further 
action is necessary to comply with VA's duties to notify and 
assist the veteran under the Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159.  The Court has held that the VCAA is not applicable 
to matters in which the law, and not the evidence, is 
dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

As set forth in more detail below, the veteran's appeal must 
be denied as a matter of law.  Thus, the Board finds that any 
deficiency in VA's VCAA notice or development action is 
harmless error.  Neither the veteran nor his representative 
has argued otherwise.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 44 F.3d 1328 (Fed. 
Cir. 2006).  


Analysis

A review of the record indicates that in a November 2002 
rating decision, the RO granted service connection for 
tinnitus and assigned a 10 percent rating, pursuant to 38 
C.F.R. § 4.87, Diagnostic Code 6260, the rating criteria for 
evaluating tinnitus. 

In March 2003, the veteran's representative, on behalf of the 
veteran, submitted a claim for separate 10 percent ratings 
for tinnitus of each ear.  In April 2003, the RO denied the 
veteran's request because there were no provisions in Title 
38 of the U.S. Code or under VA regulations for assignment of 
separate 10 percent ratings for tinnitus of each ear.  The 
veteran appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the Court 
held that the pre-1999 and pre-June 13, 2003, versions of 
Diagnostic Code 6260 required the assignment of dual ratings 
for bilateral tinnitus.  As set forth above, VA appealed this 
decision to the Federal Circuit.  In Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded 
that the Court erred in not deferring to the VA's 
interpretation of its own regulations, 38 C.F.R. § 4.25(b) 
and Diagnostic Code 6260, which limit a veteran to a single 
disability rating for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.  

In this case, the veteran's service-connected tinnitus has 
been assigned the maximum schedular rating available for 
tinnitus.  38 C.F.R. §4.87, Diagnostic Code 6260.  As there 
is no legal basis upon which to award separate schedular 
evaluations for tinnitus in each ear, the veteran's appeal 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994) 
(holding that when the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits must be 
denied because of the absence of legal merit).  


ORDER

Entitlement to separate 10 percent ratings for tinnitus of 
each ear is denied.






____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


